Citation Nr: 1514268	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for loss of feeling right arm.

2.  Entitlement to service connection for loss of feeling right hand.

3.  Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Larry P. Knopf, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was provided an August 2014 hearing via video teleconference before the undersigned Veterans Law Judge.

A June 2014 rating decision denied service connection for bilateral flat feet.  The Veteran filed a notice of disagreement in November 2014.  Although the RO appears to have accepted the recent notice of disagreement, the requisite statement of the case has not yet been issued in response.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Although the Veteran and his representative indicated they were not pursuing a claim under 38 U.S.C.A. § 1151, a review of the record and the August 2014 Board hearing reflect that the Veteran's main contention is that his January 2012 VA surgery caused his right arm and hand condition.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim under § 1151 is not a claim for service connection.  See Anderson v. Principi, 18 Vet. App. 371 (2004).  Therefore, the Veteran's claim for compensation under § 1151 is separate and distinct from his claim for service connection.  Extending a liberal reading to the Veteran's statements, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Fanning v. Brown, 4 Vet. App. 225, 229 (1993) (finding the Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of service connection for bilateral flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The right arm condition was not incurred in service, and is not otherwise related to service.

2.  The right hand condition was not incurred in service, and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for service connection for a right hand condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014). 

The VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in June 2012.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the appellant has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA medical treatment evidence, and the Veteran's statements.

The Veteran was not provided a VA examination in conjunction with his claims, but, as will be explained below, the evidence does not demonstrate a related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such currently diagnosed disorders could be related.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required). 

Additionally the Veteran provided testimony at an August 2014 Board hearing.  The United States Court of Appeals for Veterans Claims (Court) held that during a hearing on appeal, a Veterans Law Judge has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  In the present case, the undersigned Veterans Law Judge clearly set forth the issue to be discussed during the August 2014 videoconference hearing.  The undersigned Veterans Law Judge sought to identify pertinent evidence not currently associated with the claims folder and elicited further information as to the dates and locations of treatment when appropriate.  As the Board elicited relevant testimony during the hearing, the Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). V A's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service connection for the Right Arm and Right Hand Conditions

The Veteran contends that his current right arm and hand conditions, manifested by loss of feeling, were caused by surgery conducted in January 2011.  He does not claim that any injury related to the right arm or hand occurred in service.  Rather, his main contention during his August 2014 Board hearing testimony is that neck surgery performed at a VA hospital in January 2012 caused his current conditions.  His statements suggest that he wishes to file a claim under 38 U.S.C.A. § 1151; however, when the undersigned Veterans Law Judge asked the Veteran and his attorney if that was his intent, he replied that it was not.  (See Board Hearing, p. 10).  As noted in the introduction, despite the Veteran's statements during the hearing as the record and a liberal reading of his submissions reflect his main contention is that the condition is a result of VA treatment, the Board has referred the issue of entitlement to compensation under 38 U.S.C.A. § 1151 above, and will adjudicate the service connection claims.  See Anderson, 18 Vet. App. at 377 (noting the legal distinction between 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1151).

Service treatment records do not contain any treatment for or complaints of a right arm or hand injury.  The Veteran received a medical discharge in April 1977 due to his bilateral flat feet.  No arm or hand conditions were noted at that time.

The Board finds that the service treatment records are complete.  The service treatment records contain reports of chronological care that document injuries and illnesses sustained during service, including a knee strain, foot pain, ear, nose, and throat problems, and back pain, among other conditions.  Had the Veteran injured his right arm or hand in service, it would have been documented in service treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded); AZ v. Shinseki, No. 2012-7046, 2013 (Fed. Cir. Sept. 30, 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred).  Significantly, the Veteran himself has not claimed an in-service injury.  Thus, the weight of the lay and medical evidence does not demonstrate that the right arm and hand conditions were present during service or otherwise caused by service.

Furthermore, the Veteran is not currently service connected for a neck condition.  Accordingly, service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310 (noting that service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Accordingly, the preponderance of the evidence is against the claims for service connection for right arm and right hand conditions, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for loss of feeling right arm is denied.

Service connection for loss of feeling right hand is denied.


REMAND

A June 2014 rating decision denied service connection for bilateral flat feet.  The Veteran filed a notice of disagreement in November 2014.  Although the RO appears to have accepted the recent notice of disagreement, the requisite statement of the case has not yet been issued in response.  The Board is required to remand, rather than refer, this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the issue of denied entitlement to service connection for bilateral flat feet.  Only if the Veteran perfects an appeal should the claim be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


